DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 4/23/2019.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 04/18/2019 and 05/19/2022 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/18/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2 it is not clear what close proximity of external surfaces means. The term “in claim 2 is a relative term which renders the claim indefinite. The term “close proximity of external surfaces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-5 depend from claim 2 directly or indirectly and fall therewith.
In claim 6, it is not clear what kind of manipulative step is described by the term “evacuating an inner space of the container”.  First, it is not clear what content of container, that needs to be evacuated, air, metal hydride. Does this include creating vacuum inside of container? 
Claims 7-11 depend from claim 6 and fall therewith.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In claim 11 it is not clear what the difference between steps of releasing gas releasing the pressurized gas from the inner volume of the containers via the gas manifold and evacuating the inner volume of the containers via the gas manifold. 
Clams 1 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8636834 to Fruchart (Fruchart) as evidenced by US 20100273079 to Hinsenkamp (Hinsenkamp).
Regarding claim 1, Fruchart discloses a metal hydride hydrogen storage arrangement (Title, col. 11, ln.32-37) suitable for use in a fuel cell (col.8, ln. 22), the storage arrangement including: a plurality of metal hydride containers suitable to be filled with a metal hydride material (Fig.7,8, col.10. ln 1-25) the containers being connectable in parallel to a gas manifold (inlet or outlet, col. 9, ln 40-50; 21,22, Fig. 6) heat transfer means located between the metal hydride containers (47, Fig. 6, Col. 11, ln. 1-5,); and a filler body located in a space between the metal hydride containers and the heat transfer means (42, Col. 7, ln 30-40, Fig. 7, 8). Regarding the limitation: “suitable for use in a fuel cell (col.8, ln. 22)  utility vehicle” firstly since said limitation recited in preamble it is not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Second, Fruchart discloses a fuel cell and combustive engine (col. 8, ln 23-25) therefore a fuel cell of Fruchart is suitable for use in the utility vehicle as evidenced by Hinsenkamp (claim 1).
Regarding claim 2, Fruchart discloses that the filler body is located in close proximity of external surfaces of the containers and the heat transfer means (Fig. 7, 8).
Regarding claim 3, Fruchart discloses that the filler is in form of metal alloy (col. 8, ln 45-55). Regarding the limitation:” formed by the melting and solidification of a metal or an alloy in the space between the metal hydride containers and the heat transfer means”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. filler body of metal alloy, does not depend on its method of production, i.e. melting and solidification. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claim 12, Fruchart discloses a plurality of storage arrangements (Fig. 7,8). 
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was file to combine at least two arrangements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B)
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8636834 to Fruchart
Regarding claim 4, Fruchart discloses the invention as discussed above as applied to claim 3 and incorporated therein. In addition, Fruchart teaches, that the filler alloy can have a melting point in the range 280oC- 320oC (col.8, ln. 25-65). Since the temperature range of the alloy of Fruchart lies within claimed range (150oC- 350oC), it is fully capable to have a melting / solidification point below the maximum allowed operation temperature of the metal hydride container, but above the activation temperature of the metal hydride material inside the metal hydride container. 
Alternatively, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists. MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize content of the metal alloy based on metals disclosed by Fruchart   in order to obtain the alloy having desired melting/solidifying temperature as a result of routine experimentation depending metal/hydride properties and material of the container.  
Regarding claim 5, Fruchart discloses the invention as discussed above as applied to claim 4 and incorporated therein. In addition, Fruchart teaches, that the filler alloy can be led or lead containing alloy (col.8, ln. 45-65) can have a melting point in the range 280oC- 320oC (col.8, ln. 25-65). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists. MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the melting point of the lead containing alloy based on metals disclosed by Fruchart   in order to obtain the alloy having desired melting/solidifying temperature as a result of routine experimentation.
Claims 6   are rejected under 35 U.S.C. 103 as being unpatentable over US 8636834 to Fruchart in view of US 2016/0129417 to Aimone (Aimone).
Regarding claim 6, Fruchart discloses a metal hydride hydrogen storage arrangement (Title, col. 11, ln.32-37) suitable for use in a fuel cell (col.8, ln. 22), the storage arrangement including: a plurality of metal hydride containers suitable to be filled with a metal hydride material (Fig.7,8, col.10. ln 1-25) the containers being connectable in parallel to a gas manifold (inlet or outlet, col. 9, ln 40-50; 21,22, Fig. 6) heat transfer means located between the metal hydride containers (47, Fig. 6, Col. 11, ln. 1-5,); and a filler body located in a space between the metal hydride containers and the heat transfer means (42, Col. 7, ln 30-40, Fig. 7, 8). Regarding the limitation: “suitable for use in a fuel cell (col.8, ln. 22)  utility vehicle” firstly since said limitation recited in preamble it is not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Since Fruchart discloses a metal hydride storage arrangement as recited above the step of locating a plurality of metal hydride containers and heat transfer means
Since Fruchart discloses a filler between containers the step of filling is implicitly disclosed.
Fruchart does not expressly disclose the step of forming pre-assembly by placing the metal hydride containers and heat transfers means within casting mold.
Aimone teaches a method of producing of microreactor system, comprising steps of providing a casting mold   before and   removing the casting mold (para 31, 32). Since Aimone discloses a filling of spaces, the step of locating of tubes (containers) are implicitly disclosed.it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to arrange the containers and heating means  of Fruchart within casting mold  and remove casting mold after filling   a space between the containers and the heating means with filler as taught by Aimone because allow to save material and  avoid formation of undesired cavities within the filler and as such to avoid a loss of heat exchange within the arrangement. 
Regarding the limitation “evacuating an inner space of the containers “, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to evacuate inner space of the container, to avoid undesired reaction between walls of the containers with content of the container during casting. 
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8636834 to Fruchart in view of US 2016/0129417 to Aimone and further in view of JPS62197265 (’65) and in view of US 2009/0035623 to Tsuji (Tsuji)
Regarding claim 7, modified Fruchart discloses the invention as discussed above as applied to claim 6 and incorporated therein. In addition, modified Fruchart teaches the step of filling the space between heat transfer means and heating material (since felling material is disposed between the heating means and the containers, the step of filling is necessarily present).
Modified Fruchart does not expressly disclose wherein the steps of: pre-heating the pre-assembly, cooling the pre-assembly filled with the filler material to a temperature below the melting / solidification point; filling the inner volume of the metal hydride containers via the gas manifold with a pressurized gas; and cooling the pre-assembly filled with the solidified filler material and the pressurized gas to room temperature.
’65 teaches a method of creating framework having hollow spaces through a mold casting, which includes the steps of preheating of pre-arrangement and cooling a preassembly below the melting / solidification point before removing the cast mold (p1-2) in order to bring component of the framework with close contact with each other. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of modified Fruchart with the steps of preheating of pre-arrangement and cooling a preassembly below  the melting / solidification point before removing the cast mold , as taught by’65 because such modification would bring components of the metal hydride hydrogen storage arrangement into close contact and as such save space and improve heat exchange.
Modified Fruchart in view of ’65 discloses the step of cooling by natural way, but does not expressly disclose the cooling with filling the inner volume of the metal hydride containers via the gas manifold with a pressurized gas; and cooling the pre-assembly filled with the solidified filler material and the pressurized gas to room temperature.  
Tsuji teaches an arrangement for using functional substance (metal hydride, para 12) for producing hydrogen for a fuel cell (para 26), the arrangement comprising containers with manifolds Fig. 2 and heating means.  Tsuji also teaches the step of filling of the metal hydride containers with pressurized gas (hydrogen or inert gas, re claim 10) via manifold (para 85).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Fruchart in view of (’65) with the steps of filling the inner volume of the metal hydride containers via the gas manifold with the  pressurized gas  as taught by Tsuji in order to ensure either hydride formation or avoid presence of undesired air depending on nature of the  pressurized gas.
Regarding claim 8, modified Fruchart in view of (’65) and Tsuji   discloses the invention as discussed above as applied to claim 7 and incorporated therein.
Modified Fruchart in view of (’65) and Tsuji  does not expressly disclose wherein he pre-assembly of the metal hydride hydrogen storage arrangement may be open at the top, and wherein the pre-heating step is carried out by directing a flow of hot air onto the top of the pre-assembly, however since the criticality of using a hot air for preheating of the open on the top pre-arrangement  a position claimed by Applicant is not supported by any showing of criticality of such step  in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Fruchart, it would have been obvious top those skilled in the art at the time the invention was filed  to perform  the pre-heating step is carried out by directing a flow of hot air onto the top of the pre-assembly  as an obvious design choice, and as such it does not impact the patentability of claim 8.
Regarding claim 9, modified Fruchart in view of (’65) and Tsuji   discloses the invention as discussed above as applied to claim 7 and incorporated therein. Modified Fruchart in view of (’65) and Tsuji   discloses the invention as discussed above as applied to claim 7 and incorporated therein. Modified Fruchart in view of (’65) and Tsuji does not expressly disclose wherein he step of pre-heating the pre-assembly is continued until reaching a temperature of between a half and two thirds of the melting point of the metal or the alloy which forms the filler body. However, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify to optimize the temperature of the pre-heating step depending on nature of the filler material in order to perform complete filling of the space between the containers and heating means.
Regarding claim 11, modified Fruchart in view of (’65) and Tsuji   discloses the invention as discussed above as applied to claim 7 and incorporated therein, including steps of the evacuating the inner volume of the containers via the gas manifold, and filling the inner volume of the containers with pressurized gas via the gas manifold (Tsuji, para 85).  In addition, Tsuji teaches that the, pressurized gas can be hydrogen (para 85). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to repeat the step of evacuating the inner volume of the containers via the gas manifold, and filling the inner volume of the containers with pressurized gas via the gas manifold, wherein pressurized gas is hydrogen as taught by Tsuji in order to ensure complete formation of metal hydride or absence of undesired impurities. 
Conclusion
	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727